Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 08/18/2021 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 06/15/2021 are withdrawn.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
WO 2015 133595 (Henmi et al.) substantially discloses the claimed limitations with sealing ring (11), first backup ring (21), and second backup ring (31). Henmi is silent about (a) the first backup ring disposed at a step, (b) the non-sealed-fluid-side side surface of the seal ring is a convex arc-surface in a sectional view, and (c) curvature radius that is larger than that of the non-sealed-fluid-side side surface of the seal ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 3,854,735 discloses a seal assembly as claimed, except for (a) the first backup ring disposed at a step, (b) the non-sealed-fluid-side side surface of the seal ring is a convex arc-surface in a sectional view, and (c) curvature radius that is larger than that of the non-sealed-fluid-side side surface of the seal ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571) 270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675